Title: From Thomas Jefferson to George Logan, 12 March 1806
From: Jefferson, Thomas
To: Logan, George


                        
                            Dear Sir
                            
                            Mar. 12. 06. 
                        
                        I recieve your letter as a proof of your friendship. I had been some time suspicious there was something on
                            your mind unknown to me, and of which I thought I had a right to expect explanation. we may differ in our opinion of
                            measures; but in matters of fact we cannot differ on due explanation. My present malady keeps me through the whole day
                            incapable of business or conversation; and obliges me therefore to ask an interview any evening that suits you, on the
                            subject of your letter. Accept affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    